  Case 4:21-mj-07015-MKD            ECF No. 33       filed 01/22/21     PageID.88 Page 1 of 1

      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke
                                         Richland

 USA v. ANDRES GUTIERREZ                              Case No. 4:21-MJ-7015-MKD-2

                                       Video Conference
                       The Defendant agreed to appear via video conference.

 Detention Hearing:                                                                      01/22/2021


 ☒ Pam Howard, Courtroom Deputy [Y]                 ☒ Benjamin Seal, US Atty (video)
                                                    ☒ Robin Emmans, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial             ☒ Interpreter – Natalia Rivera
   Services (tele)
 ☒ Defendant present ☒ in custody USM               ☐ Defendant not present / failed to appear
   appearing by video from Benton County Jail

 ☒ Defendant continued detained                      ☐ Conditions of Release imposed
                                                     ☐ 199C Advice of Penalties/Sanctions

                                            REMARKS
        Due the current COVID-19 public health crises, all parties including Defendant, appeared by
video or teleconference.
        Court has reviewed the pretrial services report and the filing by Defense counsel.
        USA proffered the pretrial services report and concurs with its recommendation of continued
detention of the Defendant.
        USA outlines the drug conspiracy and advised the Court a large amount of drugs and cash were
recovered from Defendant’s apartment that he shared with his wife and small child and such conduct is a
danger to the community. USA argues Defendant’s lack of status in this country, prior deportations and
the mandatory minimum Defendant could be facing will be an incentive to flee.
        Court colloquy with USA regarding the amount of cash that was seized. USA responds $90,000
cash was seized.
        Defense counsel argued why the Defendant should be released and proffers the letter in support
of Defendant that was filed on the docket.


        The Court ordered:
            1. USA’s Motion for Detention is granted. The presumption of detention has not been
               rebutted.
            2. That there is no combination of conditions to assure the Defendant’s appearance as
               required.
            3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/Y-102              Time: 3:03 p.m. – 3:21 p.m.                                 Page 1
